Dear Doctor Coe:
I am in receipt of your request for an opinion from the Attorney General's office. In you request, you ask whether the treasurer of Livingston Parish could request copies of death certificates and coroner emergency commitments from the parish coroner.
The answer to your first inquiry is found in La. R.S. 40:41. It states that, "[a]ll certificates in the custody of the state registrar are open to inspection, subject to provisions of this chapter. No employee of the state shall disclose data contained in vital records, except as authorized by this chapter".
The state registrar seems to be the only person with the authority to release such records; therefore the coroner would not be able to supply this information to the parish treasurer. Also, confidential death certificates can only be disclosed by order of the court when the information is necessary for the resolution of the case and the information will be immediately destroyed after it is used. La R.S. 40:41(B)(2). Furthermore, the vital records of a person will not be disclosed unless the state registrar is absolutely certain that the person requesting the records is the person listed in the record or a member of his immediate or surviving family. La R.S. 40:41(C)(1) The only other way to obtain these records is if an attorney provides proof that he represents the person asking for the records or a member of his immediate or surviving family. La R.S. 40:41 (C)(2)
As for your second question, La R.S. 40:1299.96 is the controlling law. It appears according to this statute that the medical records, which are held by the coroner can only be released to the patient upon the patient's request after he has paid a small copying fee. The only additional way for the records to be obtained requires a subpoena duces tecum.
We hope that this sufficiently answers you inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
    CHARLES C. FOTI, JR. ATTORNEY GENERAL
    By: _______________________ CHARLES H. BRAUD, JR. Assistant Attorney General